Citation Nr: 1009507	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a partial right kidney nephrectomy due to 
hydronephrosis and laceration. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to May 1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In November 2005, the Veteran testified before a Veterans Law 
Judge; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand order of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The Board's January 2009 remand instructed that the Veteran 
be scheduled for a VA examination to determine the current 
level of disability associated with residuals of the 
Veteran's partial right kidney nephrectomy.  The examiner was 
to provide an opinion as to the etiological cause of the 
Veteran's urinary frequency.  Although the Veteran was 
afforded a VA examination in May 2009, the Board finds that 
that the examination report is inadequate.  The Board points 
out that, although the examiner did offer an opinion on the 
etiological relationship of recurrent urinary tract 
infections and opined that it was more likely than not due to 
the Veteran's partial right nephrectomy, the examiner did not 
offer an opinion as to whether the Veteran's urinary 
frequency was related to his service-connected partial right 
nephrectomy, as instructed in the previous remand.  

The Board does note that the RO deferred issuing a 
Supplemental Statement of the Case (SSOC) and requested an 
addendum regarding the cause of the Veteran's urinary 
frequency.  However, the addendum provided in November 2009 
does not address this issue.  As a result, the Board must 
again remand this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his service-connected 
partial right nephrectomy since May 2009.  
If the Veteran indicates that he has 
received any treatment or evaluation, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  If possible, the RO should return the 
Veteran's claims file to the VA examiner 
who conducted the May 2009 VA examination.  
If the examiner is available, he is asked 
to provide an addendum in which he is to 
provide an opinion as to whether the 
Veteran's urinary frequency is related to 
or part of the residuals of his service-
connected partial right kidney 
nephrectomy.  A detailed rationale for the 
opinion offered should be included in the 
report provided. 

If and only if the examiner is unavailable 
or unable to provide such an addendum, the 
Veteran should be scheduled for an 
additional VA examination to address the 
question above.  The claims folder should 
be made available to and be reviewed by 
the examiner prior to any such 
examination.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


